Cite as 2015 Ark. 43



                SUPREME COURT OF ARKANSAS
                                       No.   CR-13-885


 MICHAEL ARLIE FEUGET                           Opinion Delivered   February 12, 2015
                    APPELLANT
                                                APPEAL FROM THE PULASKI
 V.                                             COUNTY CIRCUIT COURT
                                                [NO. 60CR-2010-594]
 STATE OF ARKANSAS
                                 APPELLEE HONORABLE J. LEON JOHNSON,
                                          JUDGE

                                                AFFIRMED.


                        RHONDA K. WOOD, Associate Justice

       Michael Feuget appeals the denial of his petition for postconviction relief under

Arkansas Rule of Criminal Procedure 37. Feuget contends he received ineffective

assistance of counsel during his trial because: (1) his attorneys failed to present certain

witness testimony to corroborate his affirmative defense of involuntary intoxication and

impeach the testimony of an adverse witness; and (2) his attorneys failed to request a jury

instruction on a lesser-included offense. We affirm the circuit court’s ruling.

                                      I. Relevant Facts

       Feuget robbed a bank on January 15, 2010. At trial, he defended on the theory that

he was involuntarily intoxicated at the time of the robbery due to the combination of

prescription medications he was taking. Feuget testified that in addition to taking Zoloft

and Adderall, his psychiatrist, Dr. Joe Bradley, prescribed the drug Deplin approximately

one week before the robbery. Feuget’s expert, Dr. Bob Gale, opined that the combination
                                    Cite as 2015 Ark. 43


of Zoloft and Deplin caused Feuget to enter a toxic state in which he was unable to

conform his conduct to the requirements of the law.

       Dr. Bradley testified extensively about Feuget’s treatment and prescription history

over the three previous years. Dr. Bradley explained that he gave Feuget Deplin samples

in an effort to boost the effectiveness of Feuget’s Zoloft regimen. Dr. Bradley testified that

he gave Feuget a month’s worth of Deplin samples in December 2009, but that he did not

remember actually writing a prescription for the drug. He readily acknowledged that it

was possible he did also prescribe it. Dr. Bradley also testified that he saw Feuget a week

before the robbery and that Feuget reported very minimal benefit from taking the Deplin.

       The conflicting testimony regarding the Deplin prescription is at the heart of the

first contention on appeal. Feuget’s wife testified in rebuttal that she handled all of

Feuget’s medications. She testified that Feuget received a Deplin prescription and that she

had filled it a week before the robbery. Feuget’s counsel attempted to admit the

prescription bottle into evidence, but it was excluded due to the State’s hearsay objection.

After the jury began deliberations, Feuget obtained a copy of the written prescription and

moved for a mistrial. The motion was denied, and Feuget was convicted of theft of

property and two counts of aggravated robbery.

       Feuget subsequently requested a new trial, relying on the prescription copy and

other pharmacy records corroborating the testimony that there was a prescription for

Deplin in addition to the samples. At the hearing on the motion, Dr. Bradley admitted

that his testimony at trial was apparently inaccurate and that he must have given Feuget

the prescription. Dr. Bradley further testified that clinical studies have shown that the

                                              2
                                    Cite as 2015 Ark. 43


dosage of Deplin that he prescribed is no more effective than a placebo. The court denied

the motion for a new trial, and the court of appeals affirmed Feuget’s conviction. Feuget v.

State, 2012 Ark. App. 182, 394 S.W.3d 310.

       Feuget next sought postconviction relief, alleging that he received ineffective

assistance of counsel because his attorneys failed to subpoena the prescription records from

the pharmacy and failed to subpoena a pharmacy employee who could authenticate the

records. Feuget also claimed that he was denied effective assistance of counsel because his

attorneys did not request a jury instruction on the lesser-included offense of robbery,

causing Feuget to be convicted of the greater offense of aggravated robbery. The circuit

court denied Feuget’s petition, and this appeal followed.

                                    II. Standard of Review

       We do not reverse the grant or denial of postconviction relief unless the circuit

court’s findings are clearly erroneous. Sales v. State, 2014 Ark. 384, 441 S.W.3d 883. A

finding is clearly erroneous when, although there is evidence to support it, the appellate

court, after reviewing the entire evidence, is left with the definite and firm conviction that

a mistake has been committed. Id.

       We assess the effectiveness of counsel under the two-prong standard set forth by

the Supreme Court of the United States in Strickland v. Washington, 466 U.S. 668 (1984).

Sartin v. State, 2012 Ark. 155, 400 S.W.3d 694. Under this standard, the petitioner must

first show that counsel’s performance was deficient. Id. This requires a showing that

counsel made errors so serious that counsel deprived the petitioner of the counsel

guaranteed to the petitioner by the Sixth Amendment. Id. Second, the deficient

                                              3
                                    Cite as 2015 Ark. 43


performance must have resulted in prejudice so pronounced as to have deprived the

petitioner a fair trial whose outcome cannot be relied on as just. Wainwright v. State, 307
Ark. 569, 823 S.W.2d 449 (1992). Both showings are necessary before it can be said that

the conviction resulted from a breakdown in the adversarial process that renders the result

unreliable. Id.

       There is a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance, and the petitioner has the burden of overcoming that

presumption by identifying the acts and omissions of counsel which, when viewed from

counsel’s perspective at the time of trial, could not have been the result of reasonable

professional judgment. Id. Even if counsel’s conduct is shown to be professionally

unreasonable, the judgment will stand unless the petitioner demonstrates that the error had

a prejudicial effect on the actual outcome of the proceeding. Henington v. State, 2012 Ark.
181, 403 S.W.3d 55. The petitioner must show that there is a reasonable probability that,

but for counsel’s errors, the fact-finder would have had a reasonable doubt respecting

guilt, or in other words, that the decision reached would have been different absent the

errors. Id. A reasonable probability is one that is sufficient to undermine confidence in the

outcome of the trial. Id. In making this determination, the totality of the evidence before

the fact-finder must be considered. Noel v. State, 342 Ark. 35, 26 S.W.3d 123 (2000).

                      III. Presenting Additional Witnesses and Evidence

       For his first point, Feuget classifies Dr. Bradley’s testimony as false and claims that

the failure to call a records custodian and subpoena pharmacy records to verify that Feuget




                                              4
                                   Cite as 2015 Ark. 43


was given a prescription for Deplin a week before the robbery vitiated his defense of

involuntary intoxication. We disagree.

       Under our jurisprudence, a petitioner claiming ineffective assistance of counsel is

required to state the substance of the omitted witness’s testimony and demonstrate that this

omitted testimony resulted in actual prejudice to his defense. Wainwright, 307 Ark. at 579,

823 S.W.2d at 454. In this case, Feuget has demonstrated that the pharmacy witness

would have authenticated his prescriptions and contradicted Dr. Bradley’s testimony;

however, we are not of the opinion that counsels’ failure to call the witness was such an

unreasonable lapse in professional judgment that Feuget was denied effective counsel.

       The decision of whether or not to call a witness is generally a matter of trial

strategy that is outside the purview of Rule 37. Nelson v. State, 344 Ark. 407, 39 S.W.3d
791 (2001) (per curiam). An attorney’s decision not to call a particular witness is largely a

matter of professional judgment, and the fact that there was a witness or witnesses who

could have offered testimony beneficial to the defense is not, in itself, proof of

ineffectiveness. Lee v. State, 2009 Ark. 255, 308 S.W.3d 596. In this case, Dr. Bradley

testified at length concerning Feuget’s multiple medication changes over a three-year

period, and he readily acknowledged that it was possible he had also written Feuget a

prescription for Deplin in addition to providing him with samples of the drug. Feuget

presented rebuttal testimony from his wife that he had received and she had filled a

prescription for Deplin approximately one week before the robbery. Feuget, himself, also

testified to this fact. Feuget’s expert similarly testified that Feuget had been prescribed

Deplin and was taking it at the time of the robbery, as did Dr. Lisa Doguet, who

                                             5
                                     Cite as 2015 Ark. 43


performed a court-ordered evaluation of Feuget to determine his competency to stand

trial. In short, Feuget presented the same evidence to which a pharmacy witness would

have testified if one had been called, and we cannot conclude that failing to call an

additional witness on the topic rises to the level of ineffective assistance of counsel.

       Furthermore, under our standard or review, Feuget must demonstrate actual

prejudice resulting from his counsel’s failure to call a witness to verify the date of his

prescription. Mere allegations that the jury would have been swayed by additional

testimony are conclusory. Wainwright, 307 Ark. at 579, 823 S.W.2d at 454. Feuget has

failed to show how presenting cumulative testimony regarding the date of his prescription

would have created a reasonable probability that the outcome of his trial would have been

different.

       We cannot ignore that although Dr. Bradley admitted that he was mistaken about

whether he had actually written a prescription for Deplin, he also testified that studies had

shown that the dosage of Deplin he prescribed would only have had a placebo effect. He

also reiterated that Feuget reported that the Deplin had minimal effect. The other expert

witnesses at trial did not contest that Feuget was taking prescription Deplin at the time he

committed the robbery; they simply did not believe that the Deplin made a difference.

For example, Dr. Kim Light, a pharmacologist, testified that the Deplin would have had

no impact and that Feuget was not intoxicated on the drugs that he was taking at the time

of the robbery. Dr. Doguet accepted that Feuget was taking Deplin and that he was

intoxicated, but she still testified that Feuget clearly appreciated the criminality of his

actions and was capable of conforming his conduct to the law based on his behavior

                                               6
                                    Cite as 2015 Ark. 43


before, during, and after committing the crime. Feuget’s own expert, Dr. Gale, testified

that Feuget had been given a prescription for Deplin a few days prior to the robbery;

however, even Dr. Gale acknowledged that there was some dispute among the medical

community as to whether Deplin would enhance the effects of the other medications that

Feuget was taking. Considering the other evidence presented to the jury, Feuget is unable

to show the existence of a reasonable probability that additional testimony showing that

the prescription for Deplin was filled approximately one week before the robbery would

have resulted in a different outcome.

                 IV. Requesting Jury Instructions for a Lesser-Included Offense

       For his next point, Feuget argues that there was scant evidence to support his use of

a weapon during the robbery and that defense counsel was ineffective because his

attorneys did not request a jury instruction for the lesser-included offense of robbery. The

circuit court’s order denying postconviction relief concedes that a jury instruction on

simple robbery would have been proper given the evidence.

       Ultimately, this argument is to no avail. Matters of trial tactics and strategy are not

grounds for postconviction relief on the basis of ineffective assistance of counsel. Rankin v.

State, 365 Ark. 255, 227 S.W.3d 924. This court has long recognized that competent

counsel may elect not to request an instruction on lesser-included offenses as a matter of

strategy. Henderson v. State, 281 Ark. 406, 664 S.W.2d 451 (1984) (per curiam). This “all-

or-nothing” approach recognizes the strategic consideration that a jury may be more likely

to find in a defendant’s favor when the only options are guilty and not guilty, rather than a

possible compromise verdict on a lesser offense. Id. While the trial court may err to refuse

                                               7
                                   Cite as 2015 Ark. 43


instructions on a lesser-included offense where the defense is not inconsistent with those

instructions, counsel is not ineffective merely because an all-or-nothing strategy fails.

Johnson v. State, 2009 Ark. 460, 344 S.W.3d 74 (per curiam).

       The record reflects that counsel discussed with Feuget the possibility of moving to

reduce the charges and instructing the jury on the lesser-included offense of robbery and,

in fact, recommended this strategy. Counsel even went so far as to prepare the actual

instruction. However, the record reflects that Feuget intentionally chose to forego this

option because he believed the jury would acquit, and he did not want to give them

another option to convict him of a lesser-included offense. Feuget cannot now claim that

he received ineffective assistance of counsel when he made the very decision—about

which he now complains—against the advice of counsel.

       Feuget also argues that it was incumbent upon his attorneys to pursue the lesser-

included offense even against his wishes; however, Feuget never presented this argument

to the circuit court. On appeal, an appellant is limited to the scope and nature of the

arguments he made below and that were considered by the circuit court in rendering its

ruling. Barker v. State, 2014 Ark. 467, 448 S.W.3d 197 (per curiam). We will not consider

new arguments raised for the first time on appeal. Id. Accordingly, we will not address this

argument.

       Affirmed.

       HANNAH, C.J., and DANIELSON, J., concur.

       PAUL E. DANIELSON, Justice, concurring. I agree with the majority’s

conclusion to affirm the circuit court’s denial of Appellant Michael Arlie Feuget’s petition

                                             8
                                     Cite as 2015 Ark. 43


for postconviction relief but write separately to set forth facts necessary to a proper

understanding of the appeal, as well as what I believe is the correct analysis of Feuget’s first

point on appeal.

       Feuget stood trial on two counts of aggravated robbery in connection with a

robbery of an IberiaBank branch in Little Rock. Feuget did not deny committing the

robberies; in fact, he testified that he was attempting to emulate the bank robber, John

Dillinger. At trial, Feuget raised the affirmative defenses of mental disease or defect and

involuntary intoxication.    In asserting the defense of involuntary intoxication, Feuget

alleged that his action resulted from a toxic reaction to the medications Zoloft, Adderall,

and Deplin that he was taking at the direction of his treating psychiatrist, Dr. Joe Bradley.

The jury rejected his defense and found him guilty.

       After Feuget was found guilty, he filed a motion for new trial, alleging inter alia

that Dr. Bradley testified for the first time at trial that he did not recall writing Feuget a

prescription for Deplin on January 6, 2010, and instructed Feuget to stop taking the

Deplin at that visit. Feuget stated that this claim was nowhere to be found in any of

Dr. Bradley’s notes or records, which had been relied on by the defense, the experts who

testified at trial, and had also been turned over to the State. Feuget stated that he tried to

obtain the actual prescription written by Dr. Bradley but was unable to locate it until after

his trial was over.    Feuget asserted that the prescription proved that Dr. Bradley’s

testimony was inaccurate. And, he asserted that it was material evidence, in part, because

the State argued to the jury in closing arguments that Feuget had not met his burden of

proof on the defense of involuntary intoxication because Dr. Bradley had instructed him

                                               9
                                   Cite as 2015 Ark. 43


to stop taking the Deplin at the January 6 visit. Feuget asserted that he was entitled to a

new trial because the prescription was new evidence that would have impacted the

outcome of the case.

       Following the denial of his motion for new trial and the court of appeals’s

affirmance of his direct appeal, Feuget filed a motion for postconviction relief, asserting

two claims of ineffective assistance of counsel. In his first claim, Feuget asserted that

counsel was ineffective in failing to properly subpoena and present Walgreens’ pharmacy

records to rebut the inaccurate testimony of Dr. Bradley or to at least seek a continuance

or a forthwith subpoena, if necessary, to the appropriate Walgreens’ keeper of the records

to testify in surrebuttal. He further asserted that this error prejudiced him because it

prevented him from proving his involuntary-intoxication defense and that had he rebutted

Dr. Bradley’s testimony, there is a reasonable probability that the outcome of his trial

would have been different. Feuget continues those same arguments on appeal.

       Our standard of review requires that we assess the effectiveness of counsel under

the two-prong standard set forth by the Supreme Court of the United States in Strickland

v. Washington, 466 U.S. 668 (1984). Sales v. State, 2014 Ark. 384, 441 S.W.3d 883. In

asserting ineffective assistance of counsel under Strickland, the petitioner first must

demonstrate that counsel’s performance was deficient. Id. This requires a showing that

counsel made errors so serious that counsel was not functioning as the “counsel”

guaranteed the petitioner by the Sixth Amendment. Id.          The reviewing court must

indulge in a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance. Id. The defendant claiming ineffective assistance of

                                            10
                                     Cite as 2015 Ark. 43


counsel has the burden of overcoming that presumption by identifying the acts and

omissions of counsel which, when viewed from counsel’s perspective at the time of trial,

could not have been the result of reasonable professional judgment. Id.

       Second, the petitioner must show that the deficient performance prejudiced the

defense, which requires a demonstration that counsel’s errors were so serious as to deprive

the petitioner of a fair trial. Myers v. State, 2012 Ark. 143, 400 S.W.3d 231. This requires

the petitioner to show that there is a reasonable probability that the fact-finder’s decision

would have been different absent counsel’s errors. Id.          A reasonable probability is a

probability sufficient to undermine confidence in the outcome of the trial. Id.

       Unless a petitioner makes both Strickland showings, it cannot be said that the

conviction resulted from a breakdown in the adversarial process that renders the result

unreliable. Williams v. State, 2011 Ark. 489, 385 S.W.3d 228. We also recognize that

“[t]here is no reason for a court deciding an ineffective assistance claim . . . to address both

components of the inquiry if the defendant makes an insufficient showing on one.”

Anderson v. State, 2011 Ark. 488, at 3–4, 385 S.W.3d 783, 787 (quoting Strickland, 466
U.S. at 697).

       In advancing his first Strickland argument, Feuget asserts that his trial counsel was

ineffective in failing to present admissible evidence to properly challenge or impeach

Dr. Bradley’s testimony that he did not write Feuget a prescription for Deplin and, in fact,

advised him to stop the medication. I agree with the circuit court and the majority that

Feuget is not entitled to postconviction relief on this point, but I take issue with the

majority’s seeming conclusion that trial counsels’ decision not to further challenge or

                                              11
                                    Cite as 2015 Ark. 43


impeach Dr. Bradley was a matter of trial strategy or did not rise to the level of ineffective

assistance of counsel because there was other testimony presented on the issue.

       Although not discussed by the majority, Feuget’s trial counsel both testified at the

Rule 37 hearing that they were surprised by Dr. Bradley’s testimony at trial. They both

admitted that the evidence that Feuget had taken the Deplin was necessary to his defense

because of his expert’s testimony that the drug had a multiplier effect on the other

medications. Neither attorney ever intimated that the decision to not put on rebuttal

evidence was one of trial strategy; rather, they both testified that they were under a time

crunch because they were near the end of the trial.

       Ultimately, however, I think this issue is irrelevant. This court can affirm the

circuit court’s order on the second prong of Strickland because I do not believe that Feuget

has established that there is a reasonable probability that the outcome of his trial would

have been different, such that he can satisfy the prejudice requirement of Strickland.

Reviewing the record, it is clear that Feuget asserted the defense of involuntary

intoxication from the outset. His expert, Dr. Gale, testified that the combination of

medications prescribed to Feuget, in the absence of appropriate warnings and counseling,

caused Feuget to be intoxicated in a way that he could not conform his conduct to the

requirements of the law. Dr. Gale explained that he interviewed Feuget and according to

this interview and Dr. Bradley’s records that had been provided to him, he was aware that

Feuget was on Zoloft, Adderall, and Deplin three or four days prior to the robberies. Dr.

Gale explained that some medical studies indicate that Deplin may boost the effects of the

Zoloft and Adderall.

                                             12
                                    Cite as 2015 Ark. 43


       The State countered Dr. Gale’s testimony, however, by putting forth evidence that

Feuget was able to conform his conduct to the law at the time of the robberies. Dr. Lisa

Doguet, a forensic fellow at the Arkansas State Hospital, testified that she examined Feuget

following his arrest and diagnosed him with intoxication and cyclothymic disorder but

opined that he was able to appreciate the criminality of his conduct.

       The State also introduced the testimony of Dr. Kim Edward Light, a professor of

pharmacology at the University of Arkansas for Medical Sciences College of Pharmacy.

Dr. Light testified that Deplin had no effect on the absorption of Zoloft. He opined that

Feuget was not intoxicated from either the Adderall or the Zoloft he was taking at the

time of the robbery. He also stated that the addition of Deplin would not have had any

physiological or pharmacological effect on Feuget, unless he had been suffering from a

severe folic acid deficiency.

       Finally, the State called Dr. Bradley as a rebuttal witness, who testified that he gave

Feuget about a month’s worth of samples of Deplin, on December 2, 2009, and instructed

him to return in a month so he could determine if the Deplin had helped. Dr. Bradley

further testified that he then saw Feuget on January 6, 2010, and that Feuget reported

minimal benefit from the Deplin, so the doctor instructed him to stop that medication. At

trial, Dr. Bradley stated that he did not recall giving Feuget a written prescription for the

Deplin.

       In response to Dr. Bradley’s testimony, Feuget called his wife, Michelle Feuget, to

testify regarding his medications. She testified that she picked up her husband’s Deplin on

January 7, 2010, but that she could not find the written prescription. Feuget tried to

                                             13
                                     Cite as 2015 Ark. 43


introduce documents from Walgreens showing the prescription had been filled there, as

well as the prescription bottle, but the circuit court would not admit the items into

evidence.

       No one in this case disputes the fact that Dr. Bradley’s testimony at trial that he had

not written a prescription for the Deplin and had instructed Feuget to stop the medication

since it had not helped him was mistaken. The critical question is what impact, if any, this

incorrect testimony had on Feuget’s defense of involuntary intoxication. Feuget asserts,

without any support, that the testimony of Dr. Bradley caused the jury to reject his

affirmative defense. The record simply does not support such a conclusion. Even absent

Dr. Bradley’s mistaken testimony, the jury had other evidence, as set forth above, which

may have led it to reject Feuget’s defense. The only testimony that supported the defense

theory was provided by Feuget’s own expert.

       Based on the record before this court, I simply cannot say that the circuit court

clearly erred in concluding that Feuget failed to prove that he was prejudiced by any error,

such that there is a reasonable probability that the outcome of his trial would have been

different. Thus, I would affirm the denial of the Rule 37 petition because Feuget cannot

satisfy the second prong of Strickland, which renders any discussion of the first Strickland

prong unnecessary.

       I respectfully concur.

       HANNAH, C.J., joins.

       Jeff Rosenzweig, for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.

                                             14